Exhibit 10.2

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment”) is entered into as of
March 27, 2020 (the “Effective Date”), by and between Aware, Inc., a
Massachusetts corporation with its principal offices located at 40 Middlesex
Turnpike, Bedford, Massachusetts 01730 (together with its successors and
assigns, the "Company"), and Kevin T. Russell (the "Executive").

 

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of September 19, 2019 (the “Employment Agreement”);

 

WHEREAS, the Executive has indicated to the Board of Directors of the Company
that he intends to resign his position as Chief Legal and Administrative Officer
of the Company;

 

WHEREAS, the Company and the Executive desire that the Executive continue to
work for the Company during a transition period from the Effective Date until at
least May 1, 2020, but in no event beyond June 30, 2020; and

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:

 

1.       Definitions. Capitalized terms used herein but not defined herein shall
be given the respective meanings given to such terms in the Employment
Agreement.

 

2.       Term of Employment. The Executive’s Term of employment with the Company
will continue until May 1, 2020, provided that the Company may choose to extend
the Term beyond May 1, 2020 if the Executive’s services continue to be required
or needed by the Company, but in no event shall the Term extend beyond the
earlier of: (i) five (5) days after the start of a new legal counsel for the
Company or (ii) June 30, 2020. From the Effective Date through the end of the
Term, the Executive will continue to perform executive-level functions and will
assist the Company in searching for and vetting a new legal counsel for the
Company.

 

3.       Board Membership. The Executive shall remain a member of the Board of
Directors of the Company for so long as he remains employed by the Company,
provided that the Executive will not stand for re-election to the Board when his
current term expires at the Company’s annual meeting of shareholders scheduled
to take place on May 20, 2020.

 



     

 

 

4.       Compensation. During the Term, the Executive will continue to receive
his annual base salary as in effect on the Effective Date (the “Base Salary”)
and he will continue to be eligible to participate in or receive benefits under
the Company’s employee benefit plans in effect from time to time, subject to the
terms of such plans.

 

5.Post-Employment Compensation.

 

5.1       Post-Employment Compensation for Service Through May 1, 2020. Unless
the Executive’s employment with the Company has been terminated by the Company
for Cause prior to May 1, 2020 or the Executive has voluntarily terminated his
employment with the Company other than for Good Reason before May 1, 2020, and
subject to the Executive signing and delivering to the Company the Noncompete
Agreement in substantially the form attached to the Employment Agreement as
Exhibit A and a Release substantially in the form attached to the Employment
Agreement as Exhibit B, with the Release becoming irrevocable and fully
effective, the Company shall pay the Executive an amount equal to the
Executive’s Base Salary to be paid out in substantially equal installments in
accordance with the Company’s payroll practice over twelve (12) months
commencing May 1, 2020.

 

5.2       Post-Employment Compensation for Service After May 1, 2020. In the
event the Executive’s employment with the Company continues past May 1, 2020,
the Executive will receive at the end of such employment, additional salary
equal to a pro rata portion of two times his Base Salary based on the number of
days he remains employed after May 1, 2020. For example, if the Executive works
from May 2, 2020 through May 15, 2020, such additional salary would be as
follows: (Base Salary x 2 x 14/365). Payment of such additional Base Salary will
be subject to the Executive signing and delivering to the Company a Release
substantially in the form attached to the Employment Agreement as Exhibit B,
with the Release becoming irrevocable and fully effective, at which time the
Company shall pay such additional salary in a lump-sum to the Executive within
five business days of the Release becoming effective.

 

5.3       No Other Severance or Accelerated Vesting. Section 5 of this Amendment
contains the entire understanding between the Company and the Executive
concerning any post-termination of employment compensation owed by the Company
to the Executive and supersedes Section 4.2 of the Employment Agreement.

 

6.       Non-Disparagement. The Executive agrees not to make any disparaging
statements concerning the Company, any of its affiliates; any of its or their
products or services; or any of its or their current or former officers,
directors, shareholders, employees, clients or agents. These non-disparagement
obligations shall not in any way affect the Executive’s obligation to testify
truthfully in any legal proceeding. The Company agrees that its executive team
and Board members will not make any disparaging statements about the Executive.
This obligation shall not in any way affect their obligation to testify
truthfully in any legal proceeding.

 

7.General Terms.

 

7.1       Entire Agreement. This Amendment and the Employment Agreement and the
documents referred to herein and therein constitute the entire agreement and
understanding between the Company and the Executive, and supersede all prior
negotiations, agreements, arrangements, and understandings, both written or
oral, between the Company and the Executive with respect to the subject matter
of this Amendment and the Employment Agreement.

 

 - 2 - 

 



 

7.2       Waiver or Amendment.

 

(a)       The waiver by either party of a breach or violation of any term or
provision of this Amendment by the other party shall not operate or be construed
as a waiver of any subsequent breach or violation of any provision of this
Amendment or of any other right or remedy.

 

(b)       No provision in this Amendment may be amended unless such amendment is
set forth in a writing that specifically refers to this Amendment and is signed
by the Executive and the Company.

 

7.3       Counterparts. This Amendment may be executed in any number of
counterparts and by the separate parties hereto in separate counterparts, each
of which shall be deemed to constitute an original and all of which shall be
deemed to be one and the same instrument.

 

7.4       Authority to Execute. The undersigned representative of the Company
represents and warrants that he has full power and authority to enter into this
Amendment on behalf of the Company, and that the execution, delivery and
performance of this Amendment have been authorized by the Board. Upon the
Executive's acceptance of this Amendment by signing and returning it to the
Company, this Amendment will become binding upon the Executive and the Company.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.

 

EXECUTIVE AWARE, INC.

 

__________________________

Kevin T. Russell

 

By: _________________________

 

 

 



 - 3 - 

